DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Claim Interpretation
Claim 1 as amended includes a pump configured to continuously feed the coating material. Consistent with the instant specification [0127] and [0129], this is interpreted as continuously feed during the coating process and not a continuously feed forever. That is it is the use of continuous is not interpreted to exclude the feed being turned off for periods of maintenance or other times the apparatus is not being used. Claims 2-11 and 13 depend from claim 1 and incorporate this interpretation by dependence from claim 1. Claim 12 depends from claim 1 and refers to the “continuously feed” also. This is interpreted in the same manner as the use of “continuously feed” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the system further comprising a pump and conduit to circulate the coating material. This claim is unclear because the pump has been claimed in claim 1 in the amendment filed 12/03/2020. It is unclear if applicant intends to claim a second pump, which does not appear to have support in the instant specification, or if applicant was referring to the same pump of claim 1 and did not edit claim 6 to reflect the amendment to claim 1.  For purpose of examination on the merits, the claim limitation will be interpreted as inclusive of referring to the same pump of claim 1. The claim is interpreted as further requiring the conduit system (note that conduit system is interpreted as not invoking an interpretation under 35 USC 112(f) due to the inclusion of the structure conduit). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bristner (prev. presented US 2006/0036140) in view of Basol (prev. presented US 2007/0227633) and US Patent 2447531 of Pierce, hereinafter Pierce.
Regarding claim 1, Bristner teaches a system for manufacturing  a continuous analyte sensor (abstract) comprising: a reel to reel process to advance an elongated body [0174-0176]; an etching station [0188] (not laser ablation or grit blasting in addition to wet etching); and a cutter [0175] to cut into individual sensors. Bristner fails to teach explicitly that the reel-to-reel process includes at least one supply spool and at least one return spool, fails to teach a coating vessel and fails to teach a thickness measurement sensor, and fails to teach forming a meniscus and the conductive body passing through the meniscus. Addressing the same problem of reel to reel coating (abstract), Basol teaches that a reel to reel process includes a supply spool (20 Fig 2) and a return spool (21 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bristner to use the supply and return spools of Basol to complete the process because Bristner teaches reel-to-reel processing and Basol demonstrates reel-to-reel processing using a supply spool (reel) to a return spool (reel). Additionally it is noted that Bristner may be considered to teach an equivalent of the spools because of the reference of a reel-to-reel process which includes a reel to another reel. Basol teaches vessels for holding the coating in liquid form (131, 141, 151 Fig 4) and sensors for measuring the thickness of the coating (160, 170 Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bristner to include these components because Basol teaches this allows for liquid coating and control of the thickness of the coating and Bristner does not limit how the coating is formed in a continuous manner. Regarding the meniscus and pump, the combination is silent as to the coating vessel configured to form a meniscus protruding above the coating vessel or that the body enters and exits the meniscus such 
Regarding claim 2, Basol further teaches a die configured to remove a portion of the material (132, 142 Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the die of Basol because Basol teaches this for cleaning and controlling the coating [0030].
Regarding claim 3-5, the claims are directed to the contents or the article worked upon. These do not materially limit the apparatus. Further the apparatus of the combination is capable of working on an object with the claimed characteristics.
Regarding claim 6, the combination remains as applied to claim 1. Pierce demonstrates a conduit on which pump 11 is positioned (see figure 1, unnumbered conduit).
Regarding claim 7 and 8, the limitations are directed to the contents and means of operating the apparatus. Further, the liquid has a viscosity and viscosity is a temperature dependent and concentration dependent variable. The apparatus is capable of being operated in a chosen temperature (including room temperature). Note the claim does not require a heating or cooling structure.
Regarding claim 9, Bristner teaches the process includes curing [0136]. Therefore, it would have been obvious to include a curing station to cure the coating after performing the dip coating because Bristner teachers curing after dip coating [0136].
Regarding claim 10, the combination remains as applied to claim 9 above. The ordered of the stations represents mere rearrangement of parts. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the thickness measuring station after the curing station to measure the thickness after curing was performed and the thickness was set (not subject to any changes by fluid flow).
Regarding claim 11, Pierce teaches sump 17 (Fig 1, 2, 5) as part of the overflowing configuration to collect the coating material flowing out of the vessel (col 3, ln 50-55).
Regarding claim 12, the claim is directed to the manner in which the pump is operated. The pump of Pierce as applied to claim 1 is configured to continuously feed. It would have been capable of being operated at a constant rate. Further it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include operation at a constant rate to maintain the flow of liquid from the tank, .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bristner in view of Basol and Pierce as applied to claim 1 above, and further in view of US 3,499,828 of De Vittorio, hereinafter De Vittorio.
Regarding claim 13, the combination remains as applied to claim 1. The combination fails to teach a supply vat fluidly coupled to the pump and comprising coating material. It is noted that it would have been obvious to include a supply vat coupled to the system for refilling coating material of the tank and that this would be considered fluidly coupled to the pump by being fluidly coupled to the tank. Further, In the same field of endeavor of reel to reel coating apparatuses (Fig 1), De Vittorio teaches a supply vat (20 Fig 3) comprising coating material (col 3, ln 35-45 and col 5, ln 10-20) fluidly coupled to the pump (Fig 3, tank 20 is fluidly coupled to pump (P) on line 31 Fig 3 by being coupled to the circulation system). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include this supply vat because De Vittorio teaches this allows for replenishment of the material (col 5, ln 1-5).

Response to Arguments
Applicant's arguments filed 12/08/2020, hereinafter reply, have been fully considered but they are not persuasive. 
The arguments regarding Ling (reply p5-6) not teaching or rendering obvious the amended limitation regarding the pump continuously feeding the coating material to generate an overflow, these arguments are moot in view of the newly applied Pierce reference which does teach the overflow and the pump configured to continuously feed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARGARET D KLUNK/Examiner, Art Unit 1716              

/KARLA A MOORE/Primary Examiner, Art Unit 1716